 

Exhibit 10.16

 

 

CONTRACT OF EMPLOYMENT

 

 

 

BETWEEN

 

DR. HUBERT GASPAR

 

AND

 

ORCHARD THERAPEUTICS LIMITED

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF EMPLOYMENT

 

This Contract of Employment (“the Contract”) includes the particulars of
employment required under Section 1 of the Employment Rights Act 1996 (as
amended).

 

Parties:

 

Orchard Therapeutics Limited of Birchin Court, 20 Birchin Lane, London, EC3V
9DU, United Kingdom (“the Company”),

 

and

 

Dr Hubert Gaspar of [Address]

 

 

1.

GENERAL

 

1.1

Any reference to a statutory provision shall be deemed to include a reference to
any statutory modification or re-enactment of it.

 

1.2

Unless the context otherwise requires, words importing one gender include all
other genders and words importing the singular include the plural and vice
versa.

 

1.3

The clause headings do not form part of this Contract and shall not be taken
into account in its construction or interpretation.

 

1.4

You are expected to comply with all the Company’s policies and procedures.

 

2.

DATE OF COMMENCEMENT OF EMPLOYMENT

 

2.1

Your employment will begin on January 2nd, 2018 which is also the date on which
your continuous period of service commences.

 

3.

CONDITIONS OF EMPLOYMENT

 

3.1

Your employment is subject to:

 

 

3.1.1

you having the right to work in the United Kingdom;

 

 

•

You agree to immediately inform the Company if your right to work status changes
during your employment with the Company;

 

•

The Company reserves the right to carry out checks with the UK Border Agency or
otherwise as appropriate in order to seek to establish or verify your right to
work status at any time prior to the commencement of your employment or during
it. You agree to these checks being carried out by the Company.

 

 

3.1.2

the Company receiving, at its own discretion, satisfactory references from
previous employers (or other persons it considers appropriate) and evidence
confirming any qualifications you may have;

 

 

3.1.3

you maintaining any professional qualifications necessary to carry out your
role.

 

3.2

Should you be unable to fulfil any of these conditions at any time during your
employment, the Company reserves the right to terminate your employment without
notice.

 

4.

PROBATIONARY PERIOD

 

4.1

The first six months of your employment with the Company will be treated as a
probationary period during which time your employment may be terminated by
either party giving one month’s notice in writing at any time during or at the
end of this period. This period may be extended at the discretion of the
Company.

2

 

--------------------------------------------------------------------------------

 

 

5.

JOB TITLE AND DUTIES

 

5.1

You are employed as Chief Scientific Officer & Co-Founder, or in such other role
as the Company considers appropriate, and you will report to the Chief Executive
Officer or to such other appropriate management as directed by the Company from
time to time. Full details of your role can be found in your Job Description to
be provided to you separately.

 

5.2

Your job title does not define absolutely, or limit, the work you may be
required to do, which may be anything within your capabilities required by the
Company.

 

5.3

During your employment you will:-

 

 

5.3.1

obey all lawful and reasonable directions of the Company;

 

 

5.3.2

observe and comply with these terms and conditions and with such codes
procedures or policies as adopted and amended by the Company, and in particular
those contained in the Employee Handbook; and

 

 

5.3.3

devote the whole of your time and attention and skills to the Company during
your working time and use your best endeavours to promote, and not do anything
detrimental to, the interests of the Company.

 

6.

PLACE OF WORK

6.1

Your normal place of work is at the Company’s offices, Birchin Court, 20 Birchin
Lane, London EC3V 9DU. The Company reserves the right to require you to change
your place of work to other such locations as it may reasonably direct from time
to time on a permanent or temporary basis.

 

6.2

It is a condition of your employment that you are prepared to travel within the
UK and to other overseas destinations, including the US, as necessary in order
to properly carry out your role, at the reasonable request of the Company. You
shall travel by such means, and in accordance with such travel tariff, as the
Company may from time to time determine.

 

 

7.

SALARY AND OTHER BENEFITS

 

7.1

Your Basic Salary is £250,000 per annum which is pro-rated for 4 days a week
based on a full-time salary of £312,500 per annum. Your salary will be reviewed
annually in January and any increase will be confirmed to you in writing. Your
annual salary will increase by 5% after one year of service at the company. In
the following years you will be subject to a yearly salary review that will be
dependent on your performance. After the first year increase the Company is
under no obligation to award an increase following a salary review.

 

7.2

Payment of your salary is made monthly in arrears on or before the last day of
each calendar month, by bank transfer direct to your own bank account, after
deductions for income tax, National Insurance and any other deductions as are
required by law.

 

7.3

The Company reserves the right to change the day of the month on which your
salary is paid after giving you reasonable notice.

 

7.4

The Company reserves the right to make deductions from your remuneration in
cases where:

 

7.4.1

it sustains any loss or damage to property or monies belonging to it (or any of
its employees, clients or visitors) as the result of dishonesty, negligence,
breach of Company rules, policies or procedures or carelessness on your part;

 

7.4.2

it has loaned you monies (subject to the terms of the loan);

 

7.4.3

you have been overpaid remuneration or expenses, have taken unauthorised absence
or have been paid for hours not worked; and

 

7.4.4

you have exceeded your holiday entitlement at the date of termination of your
employment or at the end of the holiday year.

 

By signing this Contract, you consent to such deductions being made.

3

 

--------------------------------------------------------------------------------

 

 

7.5

Bonus

 

Sign-On Bonus

You will be entitled to a Sign-On Bonus upon the commencement of your employment
with the Company. This bonus will be paid to you as follows, less such
deductions for tax and National Insurance as the Company is required to deduct
and subject to you being in the Company’s employment at the time of payment due
and not having received or given notice to terminate your employment, for
whatever reason:

 

•£50,000 to be paid in the payroll in the first month of employment with the
Company;

•£40,000 to be paid in the payroll in January 2019.

 

Company Bonus Scheme

The Company also operates a Bonus Scheme, under which you may be entitled to a
bonus payment of 35% of your Basic Salary which is based on your individual
performance (30% of any total Bonus payment) as well as the performance of the
Company as a whole (70% of the total of any Bonus payment) for the relevant
period. Your entitlement to any bonus payment shall be determined in the
Company’s sole and absolute discretion. The Company shall also be entitled to
alter the percentage split between your individual performance and the Company’s
performance used to calculate any Bonus entitlement at any time and in its sole
discretion.

 

Payment will only be made if you are in the Company’s employment at the time
payment is due and have not received or given notice to terminate your
employment, for whatever reason.

 

7.6

Pension

 

The Company will comply with any duties it may have in respect of you under part
1 of the Pensions Act 2008 (“the Pensions Act”).

The Company shall be entitled to deduct from your salary any amounts payable by
you as member contributions into such pension scheme as the Company is using
from time to time.

 

The Company is currently using a Group Personal Pension Scheme with Royal London
in respect of its duties under the Pensions Act. Further details regarding the
pension scheme are available from Human Resources.

Membership of the pension scheme is strictly subject to the rules of the scheme
as amended from time to time.

The Company reserves the right to vary or discontinue any pension scheme in
place from time to time.

 

7.7

Private Health Insurance

 

You and your spouse/partner and dependent children are eligible for membership
of the

Company’s Private Health Insurance Scheme (“the Health Insurance Scheme”).

 

Membership of the Health Insurance Scheme is dependent upon the Scheme provider
making the appropriate cover available. If the Health Insurance Scheme provider
refuses for any reason to provide the benefit to you, the Company shall not be
liable to provide you with any replacement benefit of the same or similar kind
or to pay any compensation in lieu of such benefit.

 

The Company reserves the right to withdraw or amend the Health Insurance Scheme
(including the level of cover provided under the Scheme) at any time on
reasonable notice to you.

 

7.8

Long Term Disability

 

The Company operates a Long-Term Disability Scheme (“the LTD Scheme”). The
Company shall only be obliged to make payments to you under the LTD Scheme if it
has received payment from the LTD Scheme provider for that purpose or if you are
not receiving benefits from the LTD Scheme provider directly.

 

4

 

--------------------------------------------------------------------------------

 

If you are receiving benefits under the Company's LTD Scheme, the Company shall
be entitled to appoint a successor to perform all or any of the duties required
of you and your duties shall be amended accordingly.

 

Membership of the LTD Scheme is dependent upon the Scheme provider making the
appropriate cover available. If the LTD Scheme provider refuses for any reason
to provide the benefit for you, the Company shall not be liable to provide you
with any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

 

The Company reserves the right to withdraw or amend the LTD Scheme (including
the level of cover provided under the LTD Scheme) at any time on reasonable
notice to you.

 

7.9

Critical Illness

You are eligible for membership of the Company’s Critical Illness Scheme (“the
CIC Scheme”).

The Company shall only be obliged to make a payment to you under the CIC Scheme
if it has received payment from the CIC Scheme provider for that purpose or if
you are not receiving any benefit from the CIC Scheme provider directly.

If you are eligible to receive any payment under the Company's CIC Scheme, the
Company shall be entitled to appoint a successor to perform all or any of the
duties required of you and your duties shall be amended accordingly.

Membership of the CIC Scheme is dependent upon the Scheme provider making the
appropriate cover available. If the CIC Scheme provider refuses for any reason
to provide the benefit for you, the Company shall not be liable to provide you
with any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit.

The Company reserves the right to withdraw or amend the CIC Scheme (including
the level of cover provided under the CIC Scheme) at any time on reasonable
notice to you.

 

7.10

Death in Service Benefit

The Company operates a Death in Service Scheme. Membership of the Death in
Service Scheme is dependent upon the Scheme provider making the appropriate
cover available. If the Scheme provider refuses for any reason to provide the
benefit to you, the Company shall not be liable to provide you with any
replacement benefit of the same or similar kind or to pay any compensation in
lieu of such benefit.

The Company reserves the right to withdraw or amend the Death in Service Scheme
(including the level of cover provided under the Scheme) at any time on
reasonable notice to you.

 

8.

HOURS OF WORK

 

8.1

You are employed on a part-time basis over four days per week.

 

8.2

Your normal hours of work are 30 hours per week, working 9.00 am to 5.30 pm,
Tuesday to Friday, or such other times as are agreed with your Manager. You are
allowed to take one hour for lunch, which will be unpaid.

 

8.3

The Company reserves the right to re-arrange working hours in order to meet the
needs of the business.

 

8.4

You may be required to work other such hours as are required for you to properly
carry out your duties, but this will not entitle you to any additional
remuneration.

 

8.5

You may be required to keep a record of your hours and are expected to
co-operate and assist the Company in doing so.

 

9.

HOLIDAY ENTITLEMENT

 

9.1

The Company's holiday year runs from January to December. You shall be entitled
to 20 days' holiday during each holiday year, plus a pro-rata entitlement to the
usual Public and Bank Holidays in England and Wales.

5

 

--------------------------------------------------------------------------------

 

 

9.2

You shall be paid your normal basic remuneration during any paid holidays. If
your employment commences part way through the holiday year, your holiday
entitlement during your first year of employment shall be calculated on a
pro-rata basis rounded up to the nearest whole day.

9.3

Any request for holiday must be made in writing and authorised by your Manager
as far in advance as possible. You should obtain authorisation before booking
any holidays or paying any non-refundable deposit. No more than 10 days holiday
may be taken at any one time except in exceptional circumstances. The Company
reserves the right to refuse the holiday request where the needs of the business
make it necessary.

9.4

The Company reserves the right to determine if and when its offices will close
over the Christmas and New Year period. It will give reasonable notice each year
of any such days when its offices will be closed and you will be required to
ensure that you have sufficient holiday entitlement available to cover this
period.

 

9.5

You shall not be entitled to be paid in lieu of any holiday entitlement except
on termination. Holiday may only be carried forward into the next holiday year
with your Manager’s permission and only in exceptional circumstances.

9.6

If you are off sick before or during any period of arranged holiday we may allow
you to re- schedule your holiday and we reserve the right to require you to
produce medical evidence for the relevant period before agreeing that you may do
so.

 

9.7

On termination of your employment, for whatever reason, you shall be entitled to
be paid in lieu of any accrued but untaken holiday on a pro rata basis. In the
event of you having taken a greater amount of holiday than your entitlement, you
agree that the Company may deduct the balance from any salary or other payments
due to you. For these purposes, each day’s holiday shall be equal to 1/260 of
your salary.

 

9.8

The Company reserves the right to require you to take any accrued but untaken
holiday during your notice period.

 

9.9

During any continuous period of absence due to sickness or injury of one month
or more, you shall only accrue statutory holiday under the Working Time
Regulations and not contractual holiday as set out in clause 9.1.

 

 

10.

ABSENCE DUE TO SICKNESS AND INJURY

 

10.1

If you cannot attend work because you are sick or injured, you should email your
Line Manager and HR@orchard-tx.com no later than one hour after  9am  or
your  agreed  start time, if earlier. If possible, you should also indicate the
likely duration of your absence. If you are unable to do so yourself, you must
arrange for someone else to call. It is your responsibility to contact your
Manager and it is not sufficient to leave messages with a colleague.

 

10.2

Where the absence is longer term, you and your Manager must agree on the
intervals at which you will continue to report in sick, which will be on a daily
basis unless your Manager states otherwise.

 

10.3

You must give the Company evidence of the reason you are unable to attend work
as follows:

 

Self Certification: On returning to work after an absence of 7 or less calendar
days (including weekends and public holidays), you will be required to complete
a self- certification form.

 

Doctor’s Certificate: Where the absence extends beyond 7 continuous calendar
days (including weekends and public holidays) you must obtain a certificate from
your Doctor/GP, which you must give to your Manager. If you do not return to
work following the expiration of your doctor’s certificate you must provide a
further doctor’s certificate to your Manager, which should run concurrently. If
you are a hospital in-patient, it will be sufficient for medical certificates to
be provided to cover the dates of admission and discharge from hospital. Medical
certificates will also be required to cover periods of convalescence.

 

10.4

The Company may require you to submit a doctor’s certificate confirming that you
have recovered sufficiently before we allow you to resume work after a period of
sickness.

 

10.5

Statutory Sick Pay (SSP) is payable for sickness of 4 or more qualifying days.
Your qualifying days are your normal working days. The Company will continue to
pay SSP up to the 28th week of absence at the rates allowed by law from time to
time.

6

 

--------------------------------------------------------------------------------

 

 

10.6

You will only qualify for SSP (where you are entitled) if you adhere strictly to
the sickness notification procedure above. Any serious breach, such as the
falsification of claims, may result in disciplinary action, which could lead to
your dismissal.

 

10.7

The Company may terminate your employment by giving notice in accordance with
clause 11 even when, as a result of such termination, you would or might forfeit
any entitlement to benefit from SSP, long-term disability benefit and/or
critical illness benefit, provided that the Company shall not terminate your
employment solely on the grounds of your sickness or injury where such an
entitlement or benefit would or might be forfeited.

 

10.8

If requested, you agree to be examined (at the Company’s expense) by a
registered medical practitioner of the Company’s choosing and will authorise
them to disclose the results of the examination to an appropriate person in the
Company, subject to the Access to Medical Reports Act 1988. This is to allow the
Company to determine whether there are any matters that might hinder or prevent
you from returning to work after a period of absence through sickness or injury
or, in other circumstances, from properly performing any of your duties. Any
such request will be dealt with sensitively, and only when the Company considers
it absolutely necessary. If you decline to be examined, the Company is entitled
to draw its own conclusions as to your state of health and ability to carry out
your duties.

 

10.9

If your absence is as a result of a third party’s negligence you will
immediately notify your Line Manager of the fact and of any damages or
compensation recovered by you as a result and will, if so required, refund to
the Company that part of any such damages or compensation relating to your loss
of earnings for the period of your incapacity as the Company may reasonably
determine provided that the amount to be refunded shall not exceed the total
remuneration paid to you by way of salary in respect of the period of your
incapacity.

 

11.

TERMINATION OF EMPLOYMENT

 

11.1

Except where the Company is entitled to terminate your employment by summary
dismissal or within your probationary period (including any extension), you are
entitled to receive from, and are required to give, the Company six months’
notice.

 

11.2

Any notice must be given in writing.

 

11.3

You will not be entitled to engage in any other form of business or employment
during the period of notice without the prior written consent of a Director of
the Company.

 

11.4

Pay in Lieu of Notice - The Company reserves the right to make you a payment of
basic salary only, less tax, National Insurance and any other such deductions as
it is required to make by law, in lieu of any unexpired notice period.

 

11.5

Garden leave - If either party gives notice to terminate, the Company reserves
the right during the notice period to require you:

 

11.5.1

not to attend any of the Company’s premises;

 

11.5.2

not to communicate (whether orally or in writing) with suppliers, customers,
employees, agents or representatives of the Company;

 

11.5.3

to change the nature of your work or require you not to carry out any work;

 

11.5.4

to resign immediately from any office(s) you hold; and

 

11.5.5

to return to the Company any property belonging to it in your possession.

 

11.6

Notwithstanding the periods of notice specified above, the Company may terminate
your employment without notice or payment in lieu of notice in the event of the
following:

 

11.6.1

any serious, persistent and/or gross misconduct;

7

 

--------------------------------------------------------------------------------

 

 

11.6.2

any behaviour which is, in the reasonable opinion of the Company, negligent and
incompetent in the performance of your duties;

 

11.6.3

any serious or repeated breach or non-observance of any of the provisions of
your Contract of Employment or refusal or neglect of any reasonable and lawful
directions of the Company.

 

11.7

The rights of the Company under clause 11.6 are without prejudice to any other
rights that it might have at law to terminate your employment or to accept any
breach of this Contract by you as having brought your employment to an end. Any
delay by the Company in exercising its rights to terminate shall not constitute
a waiver thereof.

 

11.8

Upon leaving the Company, you must return to the Company any of its property
that is in your possession. This includes, but is not limited to, all other
documents, mobile telephones, fuel cards, personal computers, working papers,
information (whether stored in electronic format or otherwise) and all other
records relating to the Company and its business. You agree that you will
confirm in writing that you have complied with this clause, if requested to do
so by the Company, within seven days of receipt of such a request.

 

12.

DISCIPLINARY RULES AND GRIEVANCE PROCEDURES

 

12.1

If you have a complaint or grievance concerning your employment, you should use
the Grievance Procedure and raise it with your Manager in the first instance.
Full details of the Grievance Procedure, which is not contractual, can be found
in the Employee Handbook.

 

12.2

In instances where your performance or conduct falls below the standard normally
expected it may be necessary to invoke the Company’s Disciplinary Procedures.
Full details of the Disciplinary Rules and Procedures, which are not
contractual, can be found in the Employee Handbook.

 

12.3

The Company reserves the right to suspend you during any investigation in
connection with a disciplinary matter. During any period of suspension you will
continue to receive your salary and contractual benefits.

 

13.

CONFIDENTIALITY

 

13.1

Definitions:

 

“Confidential Information” includes all confidential information concerning the
property, practice or business dealings or finances of the Company and includes
computer software, flowcharts, inventions, processes and research & development
and commercialisation, and any other confidential information in respect of
which the Company or any officer of the Company owes a duty of confidentiality
to any third parties or any other information which you ought reasonably to know
to be confidential, all of which may come to your knowledge by reason of your
employment.

 

“Company” means the Company as defined in this Contract together with any other
group companies, associated companies or subsidiaries.

 

13.2

You are aware that, in the course of your employment under this Contract, you
will have access to confidential information, or information which you ought to
reasonably know to be confidential, in respect of the business of the Company.

 

13.3

You agree that you shall not, at any time during your employment (except where
it is necessary and proper in the course of your employment) or at any time
after your employment is terminated, misuse, make public or disclose to any
person, firm or company (including relatives and/or friends) any Confidential
Information.

 

13.4

All notes and memoranda of any trade secrets or Confidential Information
concerning the Company, including all lists of clients or customers,
correspondence and all other documents, papers and records (including that
stored in electronic format) which have been prepared by you or have come into
your possession in the course of your employment with the Company, shall be
surrendered by you at the termination of your employment or at the request of
the Company at any time during the course of your employment.

 

13.5

Any breach of the Confidentiality clauses above will be regarded as a
disciplinary matter and could lead to your dismissal.

 

8

 

--------------------------------------------------------------------------------

 

14.

INTELLECTUAL PROPERTY

 

14.1

“Intellectual Property” includes computer software, letters, patents, trade
marks (whether registered or unregistered designs), designs, utility models,
copyrights (including design copyright applications for any of the foregoing and
the right to apply for them in any part of the world), discoveries, creations,
inventions or improvements on, or additions to, an invention, Confidential
Information, know-how and any research (whether registered or not), moral rights
and any similar rights in any country.

 

14.2

The parties foresee that you may make, discover or create Intellectual Property
in the course of your duties under this Contract. Therefore any Intellectual
Property made or discovered by you while in the service of the Company in
connection with, or in any way affecting the business of, the Company or which
is capable of being used or adapted for use therein or in connection therewith
shall immediately be disclosed to the Company and shall belong to, and be the
absolute property of, the Company.

 

14.3

You agree that if you are required to do so, whether during or after termination
of this Contract at the expense of the Company or its nominees, you will apply
or join in applying for letters patent or other similar protection in the United
Kingdom or other part of the world for any Intellectual Property and execute all
instruments and do all things necessary for vesting of the said letters patent
or other similar protection when obtained and all right and title to and
interest in the same in the Company absolutely as the sole beneficial owner or
in any other such person as the Company may nominate.

 

14.4

If called upon reasonably to do so by the Company you will execute a power of
attorney in such form as the Company may require irrevocably appointing the
Company to be your attorney in your name and on your behalf to execute and do
any such instrument or thing and generally to use your name for the purpose of
giving to the Company the full benefit and provisions of this clause.

 

14.5

The rights and obligations under this clause shall continue in force after
termination of this Contract in respect of Intellectual Property made during
your employment and shall be binding upon your representatives.

 

15.

EXPENSES

 

15.1

The Company will meet all reasonable expenses wholly, properly and necessarily
incurred by you in the course of your employment in accordance with its Expenses
Policy, which can be found in the Employee Handbook, and upon your production of
appropriate receipts and any other supporting documentation as required.

 

16.

OTHER EMPLOYMENT

 

16.1

You may not, without the prior written consent of a Director of the Company
which shall not be unreasonably withheld, engage in any form of business or
employment other than your employment with the Company whether inside or outside
your normal hours of work.

 

16.2

Nothing in this clause 16 shall prevent you from holding or otherwise being
interested in any shares or other securities of any company which are for the
time being quoted on any recognised stock exchange, so long as that interest in
such shares or other securities does not extend to more than 5% of the total
amount of such shares or securities.

 

17.

HEALTH AND SAFETY

 

17.1

In accordance with the requirements of the Health and Safety at Work Act 1974,
the Company has a Health and Safety Policy Statement. A copy of this is
contained in the Employee Handbook. You must read and ensure you are familiar
with the Health and Safety Policy in the Employee Handbook. You will be expected
to use any safety equipment provided by the Company and to take responsibility
for your own health and safety as well as that of others.

 

17.2

If you work at the Company’s research partners’ premises you must ensure that
you familiarise yourself and comply with site-specific Health and Safety
requirements.

 

17.3

Any breach of the Health and Safety rules and procedures will be subject to the
Disciplinary Procedure.

 

9

 

--------------------------------------------------------------------------------

 

18.

COLLECTIVE AGREEMENTS

 

18.1

There are no collective agreements in force affecting your employment.

 

19.

PROCESSING OF INFORMATION

 

19.1

You consent to the Company and its appointed agents where reasonably necessary,
holding and processing, both electronically and manually, the data that it
collects in relation to you and your employment. This will include other
personal data that they require for the purposes of this employment. This will
be for the purposes of the Company’s management and administration of its
employees and its business and/or for compliance with applicable procedures,
laws and regulations and to the storage, transfer and processing by the Company
or its agent(s) of such data. The records that the Company holds and processes
will include, but are not limited to, personal details held within the personnel
records and information concerning sickness and absence.

 

20.

MONITORING OF E-MAILS, INTERNET AND TELEPHONE CALLS

20.1

There are times when the Company may need to monitor the use of e-mails, the
Internet and telephone calls made by its Directors and employees, for example,
to investigate suspected misuse or breaches of the law or Company rules and
procedures. By signing this Contract, you consent to the Company so doing.
Further details are set out in the Employee Handbook.

 

21.

RESTRICTIVE COVENANTS

 

Definitions:

 

“Customer” means any customer or client of the Company in connection with the
Restricted Business or any other person, firm or company to whom the Company has
presented to or approached or with whom the Company has negotiated with a view
to that person becoming a customer or client of the Company in connection with
the Restricted Business and who became a customer within six months following
the Termination Date and in each case provided that during the twelve month
period immediately prior to the Termination Date you have dealt or sought to
deal on behalf of the Company with that customer, client or person or you have
been responsible during such period for that customer, client or person;

 

“Termination Date” means the date on which your employment with the Company
ceases;

 

“Restricted Business” means services relating to research and development and
commercialisation of gene therapy medicine but limited to services of a kind
with which you were concerned, or involved in, during the course of your
employment with the Company during the twelve month period immediately prior to
the Termination Date or for which you have been responsible during such period;

 

“Restricted Person” means any person who has at any time in the period of twelve
months prior to the Termination Date been employed by the Company or who is a
consultant to the Company and in either case works in a senior executive or a
senior technical or senior advisory capacity in the Restricted Business and who
was known to, or worked with, you during that period.

 

21.1

Non-competition

 

In order to protect the legitimate business interests of the Company you shall
not, for a period of six months after the Termination Date either on your own
account or by or in association with any other person, directly or indirectly
engage in, or be concerned with, any trade or business which is in competition
with the Restricted Business.

 

21.2

Non-solicitation of customers

 

You shall not, for a period of six months after the Termination Date either
personally or by an agent and either on your own account or by or in association
with any other person or otherwise, directly or indirectly canvass, solicit,
approach or seek out or cause to be canvassed, solicited, approached or sought
out any Customer for orders or instructions in respect of any goods or services
provided or supplied by the Company in connection with the Restricted Business.

 

10

 

--------------------------------------------------------------------------------

 

21.3

Non-dealing with customers

 

You shall not, for a period of six months after the Termination Date either
personally or by an agent and either on your own account or by or in association
with any other person or otherwise, directly or indirectly engage in the
Restricted Business with any Customer.

 

21.4

Non-solicitation of employees

 

You shall not, during your employment or for a period of six months after the
Termination Date either personally or by an agent and either on your own account
or for or in association with any other person, directly or indirectly solicit,
endeavour to entice away, induce to break their contract of employment or offer
employment to any Restricted Person.

 

21.5

Non-interference with supplies

 

You shall not, for a period of six months after the Termination Date either
personally or by an agent and either on your own account or for or in
association with any other person, directly or indirectly interfere or seek to
interfere or take such steps as may be likely to interfere with the continuance
of supplies to the Company in respect of the Restricted Business (or the terms
relating to such supplies) from any supplier or seek to damage the relationship
between any supplier and the Company who has supplied goods or services to the
Company in the twelve month period immediately prior to the Termination Date by
the Company.

21.6

General

 

You undertake with the Company that you will observe any substitute restrictions
(in place of those set out above) as the Company may from time to time specify
in writing which are in all respects less restrictive in extent than those
specified above.

 

Each of the restrictions in this clause 21 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

In the event that for a period immediately preceding the Termination Date you
shall have been placed on garden leave in accordance with clause 11.5, the
periods after the Termination Date referred to in this clause 21 shall be
reduced by a period equal to the period of such suspension immediately preceding
the Termination Date.

 

If any breach or violation of any of the terms of the restrictions in this
clause occurs, you and the Company agree that damages alone may not compensate
for such breach or violation and that injunctive relief is reasonable and
essential to safeguard the interests of the Company and that an injunction in
addition to any other remedy may accordingly be obtained by the Company. No
waiver of any such breach or violation shall be implied from the forbearance or
failure by the Company to take action in respect of such breach or violation.

 

You fully understand the meaning and effect of the covenants given by you in
this Contract and confirm, acknowledge and accept that the covenants and
restrictions are fair and reasonable in all the circumstances at the time this
Contract was made.

 

You hereby agree that if you are offered employment by any third party, you will
provide that prospective employer with a copy of this clause in this Contract
before commencing any employment with that prospective employer.

 

22.

GOVERNING LAW

22.1

Your terms of employment with the Company are governed by English law and the
parties submit to the exclusive jurisdiction of Courts of England and Wales. The
invalidity or un- enforceability of any provision of this Contract shall not
affect the validity or enforceability of any other provision of this Contract.

 

23.

VARIATION OF TERMS

23.1

The Company reserves the right to vary and amend the terms and conditions of
employment from time to time and will give you reasonable notice of any such
change.

 

24.

CANCELLATION OF EARLIER AGREEMENTS

 

11

 

--------------------------------------------------------------------------------

 

24.1

This Contract supersedes all earlier agreements or arrangements between you and
the Company or any associates, subsidiaries or group companies.

 

25.

THIRD PARTY RIGHTS

 

25.1

No person other than you and the Company may enforce any terms of this Contract.

 

I have read and understood the terms and conditions set out in this Contract and
agree to them. I also confirm that I am not in breach of any former or existing
terms of employment or any other legally binding obligation owed to any person
or entity.

 

 

Hubert Gaspar

 

 

Signed:

/s/ Bobby Gaspar

 

 

Dated:

12/8/2017

 

 

 

 

On behalf of Orchard Therapeutics Ltd

 

 

Name:

Mark Rothera

 

 

Title:

President & CEO

 

 

Signed:

/s/ Mark Rothera

 

 

Dated:

1/8/2018

 

 

 

12

 

--------------------------------------------------------------------------------

[gyc0bnmn0gr3000001.jpg]

 

24 May 2019

CONFIDENTIAL

Dr Hubert Gaspar

[Address]

Dear Dr Gaspar

I am writing to confirm the terms of employment which are offered to you by
Orchard Therapeutics (Europe) Limited ("the Company") with effect from 24 May
2019.

The Company proposes that the contract of employment between you and the Company
which was signed by you on 8 January 2018 is varied as follows:

1.

Clause 11.1 shall be amended so as to read as follows:

"Except where (a) the Company is entitled to terminate your employment by
summary dismissal, (b) you are within your probationary period (including any
extension), or (c) the provisions of clauses 26 or 27 apply, you are entitled to
receive from, and are required to give, the Company six months' notice".

2.

By inserting new clause 26, which shall read as follows:

 

26.

COMPENSATION UPON TERMINATION outside a change of control period

Termination by the employee for Good Reason

 

26.1

Subject to the remainder of this clause 26, if you give notice to terminate your
employment as a direct consequence of the occurrence of a Good Reason (as
defined in clause 26.2) and after following the Good Reason Process (as set out
in clause 26.3) you shall be entitled to receive:

 

(a)

an amount equal to nine months of your Basic Salary, subject to deductions for
income taxation and national insurance contributions (the "Severance Payment");

 

(b)

notwithstanding anything to the contrary in the Company's bonus plan for senior
executives, as in effect from time to time, an amount equal to your annual cash
incentive compensation for the year prior to the year in which your employment
terminates, but only to the extent that it (i) has not already been paid, and
(ii) otherwise would have been earned if you had remained employed through the
payment date (the "Prior Year Bonus");

 

(c)

either (such option to be at the Company’s election and in accordance with
applicable law):

 

(i)

to the extent permissible under the rules of the relevant schemes, continued
coverage under the Health Insurance Scheme, the LTD Scheme, the Critical Illness
Scheme and Death in Service Scheme following the termination of your employment
on the terms currently available to you and subject to the rules of the relevant
scheme and the terms of any related policy of insurance as amended from time to
time; or

 

(ii)

an amount equal to the cost to the Company of providing coverage to you under
the Health Insurance Scheme, the LTD Scheme, the Critical Illness Scheme and
Death in

Orchard Therapeutics (Europe) Limited

Address: 108 Cannon Street, London, EC4N 6EU

Phone: +44 (0) 20 3808 8286
Website: www.orchard-tx.com
Company Number: 09759506

--------------------------------------------------------------------------------

[gyc0bnmn0gr3000001.jpg]

 

 

Service Scheme following the termination of your employment at the premium rate
which applied immediately prior to the termination of your employment;

either option being termed the "Benefits" and in either case such Benefits shall
be provided for a period of nine months; and

 

(d)

either (such option to be at your election):

 

(i)

a contribution by the Company of up to £15,000 towards the cost of services to
be provided to you by an outplacement services provider to be selected by the
Company, provided that you begin utilising such services no later than one month
after the termination of your employment, such payment to be made directly to
the provider following receipt of appropriate invoices addressed to you; or

 

(ii)

the amount of £11,250 in lieu of a contribution towards the cost of outplacement
services;

either option being termed the "Outplacement".

 

26.2

For the purpose of this clause 26, "Good Reason" means the occurrence of any of
the following events without your express consent:

 

(a)

a material diminution in your responsibilities, authority or duties, provided
that any organisational change that results only in a change in your reporting
structure or arises from your suspension for the purpose of a disciplinary
investigation or a disciplinary sanction issued to you by the Company pursuant
to the Company's Disciplinary Procedures shall not constitute a material
diminution in your responsibilities, authority or duties;

 

(b)

a material diminution in your Basic Salary, except for across-the-board salary
reductions based on the Company's financial performance similarly affecting all
or substantially all senior management employees of the Company;

 

(c)

a material change in the geographic location at which you are required to
provide services to the Company; or

 

(d)

a material breach of this agreement by the Company.

 

26.3

For the purpose of this clause 26, "Good Reason Process" means that:

 

(a)

you have reasonably determined in good faith that one of the Good Reason
conditions listed in clause 26.2(a) to 26.2(c) has occurred;

 

(b)

you have notified the Company in writing of the first occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition;

 

(c)

you have cooperated in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the "Cure Period"), to remedy the
condition;

 

(d)

notwithstanding such efforts, the Good Reason condition continues to exist; and

 

(e)

you have terminated your employment by giving notice to the Company within 60
days following

Orchard Therapeutics (Europe) Limited

Address: 108 Cannon Street, London, EC4N 6EU

Phone: +44 (0) 20 3808 8286
Website: www.orchard-tx.com
Company Number: 09759506

--------------------------------------------------------------------------------

[gyc0bnmn0gr3000001.jpg]

 

 

the conclusion of the Cure Period.

 

26.4

For the avoidance of doubt, the parties agree that if the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred and you shall have no rights in connection with or under this clause
26.

 

26.5

The entitlements under clause 26.1 above shall replace any entitlement to notice
under clause 11 of this agreement and shall be inclusive of any statutory
entitlement to which you would be entitled on termination of your employment.

Termination by the Company without Cause

 

26.6

Subject to the remainder of this clause 26, if the Company gives notice to
terminate your employment without Cause (as defined in clause 27.10), you shall
be entitled to receive:

 

(a)

six months' written notice in writing from the Company.  The Company may
exercise its rights under clauses 11.4 (Payment in Lieu of Notice) or 11.5
(Garden Leave) of this agreement at any time during that period;

 

(b)

an amount equal to three months of your Basic Salary, subject to deductions from
income taxation and national insurance contributions (the "Without Cause
Severance Payment");

 

(c)

the Prior Year Bonus;

 

(d)

the Benefits for a period of nine months (save that where you are required to
work your notice period, or serve your notice period on garden leave, the time
such period shall be reduced pro rata for the period of the notice); and

 

(e)

the Outplacement.

Payment Terms

 

26.7

The Severance Payment, the Without Cause Severance Payment and any Benefits
payment pursuant to clauses 26.1(c)(ii) shall be paid to you in substantially
equal monthly instalments in accordance with the Company's payroll practice
following the termination of your employment.  

 

26.8

The Prior Year Bonus (if applicable) shall be paid in a lump sum when such
amount is actually determined and annual bonuses are paid out to executives of
Orchard Therapeutics North America for the relevant period, provided that the
Prior Year Bonus (if applicable) shall be paid no later than the 15 March
following date on which your employment terminates.

 

26.9

Whichever of the Benefits options is paid or provided to you, it shall cease
upon you receiving equivalent cover via a new employment or through spouse or
partner coverage, and you shall be obliged to notify the Company within seven
days of obtaining new employment on such terms or otherwise receiving equivalent
cover.

 

26.10

Each of the Severance Payment, Without Cause Severance Payment, Prior Year Bonus
and any Benefits and Outplacement payments shall be subject to deductions for
income taxation and national insurance contributions, and you undertake to be
responsible for any income tax or employees' national insurance contributions
due in respect of such benefits and to indemnify the Company in respect of the
same.

Orchard Therapeutics (Europe) Limited

Address: 108 Cannon Street, London, EC4N 6EU

Phone: +44 (0) 20 3808 8286
Website: www.orchard-tx.com
Company Number: 09759506

--------------------------------------------------------------------------------

[gyc0bnmn0gr3000001.jpg]

 

 

26.11

The payments and benefits referred to in this clause 26 shall be subject to and
conditional on you signing a settlement agreement in a form and manner
acceptable to the Company within 60 days of the date on which your employment
terminates and which shall include, without limitation, a general release of
contractual and statutory claims against the Company and all related persons and
entities and a reaffirmation of all of your continuing obligations to the
Company under this agreement or any other agreement between you and the Company
which are expressed to survive termination of your employment (including but not
limited to clauses 13 (Confidentiality), 14 (Intellectual Property) and 21
(Restrictive Covenants) of this agreement).

3.

By inserting new clause 27, which shall read as follows:

 

27.

COMPENSATION UPON TERMINATION within a change of control period

Termination by the employee for Good Reason within a change of control period

 

27.1

This clause 27 shall apply in lieu of and shall supersede the provisions of
clause 26 if such termination of employment occurs within 12 months after the
occurrence of the first event constituting a Change in Control of the Parent
(such period, the "Change in Control Period").  For the avoidance of doubt, the
provisions of this clause 27 shall terminate and be of no further force or
effect beginning 12 months after the occurrence of a Change in Control of the
Parent.

 

27.2

Subject to the remainder of this clause 27, if during the Change in Control
Period your employment is terminated by the Company without Cause or you
terminate your employment for a Good Reason as defined in clause 26.2 and after
following the Good Reason Process set out in clause 26.3, you shall be entitled
to receive:

 

(a)

an amount equal to twelve months of your Basic Salary (or your Basic Salary in
effect immediately prior to the Change in Control of the Parent, if higher),
subject to deductions for income taxation and national insurance contributions
(the "CIC Good Reason Severance Payment"); and

 

(b)

an amount equal to your target annual bonus compensation for the financial year
in which your employment terminates (the "Target Bonus");

 

(c)

the Benefits for a period of 12 months; and

 

(d)

the Outplacement.

 

27.3

The entitlements set out under clause 27.2 above shall replace any entitlement
to notice under clause 11 of this agreement and shall be inclusive of any
statutory entitlement to which you would be entitled on termination of your
employment.

Termination by the Company without Cause

 

27.4

Subject to the remainder of this clause 27, if the Company gives notice to
terminate your employment without Cause (as defined in clause 27.10), you shall
be entitled to receive:

 

(a)

six months' written notice in writing from the Company.  The Company may
exercise its rights under clauses 11.4 (Payment in Lieu of Notice) or 11.5
(Garden Leave) of this agreement at any time during that period;

Orchard Therapeutics (Europe) Limited

Address: 108 Cannon Street, London, EC4N 6EU

Phone: +44 (0) 20 3808 8286
Website: www.orchard-tx.com
Company Number: 09759506

--------------------------------------------------------------------------------

[gyc0bnmn0gr3000001.jpg]

 

 

(b)

an amount equal to six months of your Basic Salary, subject to deductions from
income taxation and national insurance contributions (the "CIC Without Cause
Severance Payment");

 

(c)

the Target Bonus;

 

(d)

the Benefits for a period of 12 months (save that where you are required to work
your notice period, or serve your notice period on garden leave, the time such
period shall be reduced pro rata for the period of the notice); and

 

(e)

the Outplacement.

Payment Terms

 

27.5

The CIC Good Reason Severance Payment, the CIC Without Cause Severance Payment
and the Target Bonus shall be paid in a lump sum within sixty days of date on
which your employment terminates.

 

27.6

Whichever of the Benefits options is paid or provided to you, it shall cease
upon you receiving equivalent cover via a new employment or through spouse or
partner coverage, and you shall be obliged to notify the Company within seven
days of obtaining new employment on such terms or otherwise receiving equivalent
cover.

 

27.7

Each of the CIC Good Reason Severance Payment, the CIC Without Case Severance
Payment, the Target Bonus and any Benefits and Outplacement payments shall be
subject to deductions for income taxation and national insurance contributions,
and you undertake to be responsible for any income tax or employees' national
insurance contributions due in respect of such benefits and to indemnify the
Company in respect of the same.

 

27.8

Without prejudice to any other provision of this agreement and subject to the
remainder of this clause if during the Change in Control Period your employment
is terminated by the Company without Cause or you terminate your employment for
a Good Reason as defined in clause 26.2 and after following the Good Reason
Process set out in clause 26.3, then the Company shall procure that
notwithstanding anything to the contrary in any applicable option agreement or
other stock-based award agreement, all stock options and other stock-based
awards held by you ("Equity Awards") you hold shall immediately accelerate and
become fully exercisable or nonforfeitable as of the later of the date on which
your employment terminates or the date of the settlement agreement entered into
pursuant to clause 27.9 below (the "Accelerated Vesting Date"), provided that
any termination or forfeiture of the unvested portion of such Equity Awards that
would otherwise occur on the date on which your employment terminates in the
absence of this clause 27.7 will be delayed until the date of the settlement
agreement entered into pursuant to clause 27.9 below, and will only occur if the
settlement agreement does not become effective; and

 

27.9

The payments and benefits referred to in this clause 27 shall be subject to and
conditional on you signing a settlement agreement in a form and manner
acceptable to the Company within 60 days of the date on which your employment
terminates and which shall include, without limitation, a general release of
contractual and statutory claims against the Company and all related persons and
entities and a reaffirmation of all of your continuing obligations to the
Company under this agreement or any other agreement between you and the Company
which are expressed to survive termination of your employment (including but not
limited to clauses 13 (Confidentiality), 14 (Intellectual Property) and 21
(Restrictive Covenants) of this agreement).

Orchard Therapeutics (Europe) Limited

Address: 108 Cannon Street, London, EC4N 6EU

Phone: +44 (0) 20 3808 8286
Website: www.orchard-tx.com
Company Number: 09759506

--------------------------------------------------------------------------------

[gyc0bnmn0gr3000001.jpg]

 

Definitions

 

27.10

For the purpose of clauses 26 and 27:

 

(a)

Cause" shall mean

 

(i)

your arrest for or conviction of a crime;

 

(ii)

your material breach of this agreement or other obligation to the Company;

 

(iii)

your gross or wilful negligence in performing your duties or material failure to
perform your duties;

 

(iv)

your wilful failure or refusal to accept, acknowledge or carry out the Company’s
lawful and reasonable written direction;

 

(v)

your conduct which is unlawful, fraudulent, dishonest, creates a conflict of
interest with the Company, causes material damage to the Company or materially
interferes with the Company’s business operations.

 

(b)

"Change in Control of the Parent" shall mean a "Sale Event" as defined in
Orchard Therapeutics plc 2018 Share Option and Incentive Plan.

4.

You acknowledge that because of the nature of your duties and the particular
responsibilities arising as a result of such duties owed to the Company, you
have knowledge of Confidential Information (including but not limited to details
of customers and suppliers), and you are therefore in a position to harm the
Company's legitimate business interests if he were to make use of such
Confidential Information for your own purposes or for the purposes of
another.  Accordingly, in consideration of the benefits provided to you under
new clauses 26 and 27, clause 21 is amended to:

 

(a)

replace the word "six" in clauses 21.2 and 21.4 with the word "nine";

 

(b)

replace the word "six" in clauses 21.3 and 21.5 with the word "twelve"; and

 

(c)

add the following wording at the end of clause 21.6 "None of the restrictions in
clause 21 shall prevent you from holding an investment by way of shares or other
securities of not more than 5 per cent. of the total issued share capital of any
company whether or not it is listed or dealt in on any recognised stock
exchange".

Please sign a copy of this letter in the space indicated below to confirm your
acceptance of these terms and return a copy to me.

Yours sincerely

For and on behalf of Orchard Therapeutics (Europe) Limited

 

I, Dr Hubert Gaspar, confirm my agreement to the variations to my contract of
employment which are outlined in this letter.

 

/s/ Hubert Gaspar

Dr Hubert Gaspar

 

Date: 28 May 2019

 

Orchard Therapeutics (Europe) Limited

Address: 108 Cannon Street, London, EC4N 6EU

Phone: +44 (0) 20 3808 8286
Website: www.orchard-tx.com
Company Number: 09759506